UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-1575




In Re:   STEVEN AUBREY BURNETTE,

                Petitioner.



                 On Petition for Writ of Mandamus.
                   (No. 7:99-cr-00109-jct-mfu-1)


Submitted:   August 21, 2008                 Decided:   August 25, 2008


Before WILLIAMS, Chief Judge, and KING and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Steven Aubrey Burnette, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Steven Aubrey Burnette has filed a petition for writ of

mandamus raising four claims challenging his criminal convictions

for   bank   robbery   and   firearms        offenses.      Mandamus     relief   is

available only when the petitioner has a clear right to the relief

sought, and no other means to seek that relief.                In re First Fed.

Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                     Further,

mandamus     is   a   drastic   remedy       and   should    be   used    only    in

extraordinary circumstances.        Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir.

1987).   Because Burnette was able to seek the requested relief on

these claims in his 28 U.S.C. § 2255 (2000) motion, he is not

entitled to mandamus relief.       Accordingly, although we grant leave

to proceed in forma pauperis, we deny the petition for writ of

mandamus.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  PETITION DENIED




                                         2